Weight, A. J.
I fully concur with my associates in all that they have said. I have just remarked to the Chief Justice that it was not necessary for me to say a word, inasmuch as he and my other associate have better expressed my views than I am competent to do. The whole point in this case is whether or not five persons from Edgefield and thre§ from Laurens had a prima facie right to take their seats and participate in the organization of the General Assembly of South Carolina. In looking, a moment ago, at the statutes under which the State Board of Canvassers are directed to act, I find the 24th Section, which is one of the Sections which defines their powers and duties, reads thus: “The Board, when thus *381formed, shall, upon the certified copies of the statements made by the Board of County Canvassers, proceed to make a statement of the whole number of votes given at such election for the various officers and for each of them voted for, distinguishing the several Counties in which they were given. They shall certify such statement to be correct, and subscribe the same with their proper names.”
That was an indisputable duty devolved upon the Board of State Canvassers. It is evident that they did not perform that duty, inasmuch as they assumed to throw out two Counties, in the State and to leave the people of those Counties unrepresented in the organization of the House of Representatives.
Now, was there, or is there, any'remedy or redress for the citizens of Edgefield and Laurens Counties? This statute provides that the Board of County Canvassers shall file certified copies of their statements in the-office of the Clerk of the Court for each County, also with the Governor, Comptroller General and the Secretary of State. I regard that as a wise provision of the law, for the simple reason (if it can be called simple) that if the Board of State Canvassers could throw out a County or Counties, and declare that those Counties shall have no representation, that there is a way by which you can tell who received the highest number of votes.
Now, I presume the object of the government is, or should be, the protection and representation of the people. If a body of men, acting as a Board of State Canvassers, have thé right to throw out one County and thus defeat its representation, they can throw out one-half or all of the Counties in the State' and defeat an entire election. Consequently, I take it that those eight men had a right to participate in the organization of the House of Representatives. That being the fact, it was impossible for the other so-called House to have the requisite constitutional majority. So far as regards the other case, I fully concur with my associates that it is a very important and grave question and should be fully' argued by counsel. It has not yet been argued at all.